Citation Nr: 0810104	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss from September 30, 2003 to October 29, 2004; an 
evaluation in excess of 30 percent from October 29, 2004  to 
December 6, 2004, and an evaluation in excess of 40 percent 
beginning December 6, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
April 1966.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an original rating decision by the 
St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") in December 2003 that 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation.  In May 2007, the RO 
increased the veteran's evaluation, assigning a 30 percent 
effective October 29, 2004, and a 40 percent evaluation 
effective March 3, 2006.  However, it is presumed that the 
veteran is seeking the maximum benefit allowed by law and 
regulation for that disability, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran requested a travel hearing before the Board; 
however, in October 2007 he stated he wished to cancel his 
hearing and wanted his case forwarded to the Board for a 
determination of his claim based upon the evidence of record.


FINDINGS OF FACT

1.  Private audiometric test results conducted in August 2003 
show that the veteran had level III hearing in his right ear 
and level V hearing in his left ear.

2.  VA audiometric test results conducted in November 2003 
show that the veteran had level II hearing in his right ear 
and level III hearing in his left ear.

3.  VA audiometric test results conducted in October 2004 
show that the veteran had level VI hearing in his right ear 
and level VI hearing in his left ear.

4.  VA audiometric test results conducted in March 2006 show 
that the veteran had level VII hearing in his right ear and 
level VII hearing in his left ear.


CONCLUSIONS OF LAW

1.  From September 30, 2003, to October 29, 2004 the criteria 
for 10 percent evaluation for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  From October 29, 2004, to March 2, 2006, the criteria for 
an evaluation in excess of 30 percent for bilateral hearing 
loss were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2007).

3.  From March 3, 2006, the criteria for entitlement to an 
evaluation in excess of 40 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
("VCAA"), the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the veteran in October and November 2003 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded a VA examination in 
November 2003.  In several statements submitted subsequent to 
that examination, the veteran indicated that his hearing had 
increased in severity. A veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Accordingly, in March 2006, the veteran was afforded 
a second VA audiological examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Fort-Myers, Florida VA Outpatient 
Clinic.  The veteran submitted private Dr. L.C., and lay 
statements from his daughter.  As stated above, the veteran 
was afforded two VA medical examinations in November 2003 and 
March 2006.  Significantly, neither the veteran nor his or 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The veteran contends that his bilateral hearing loss is much 
more severely disabling than the evaluations assigned over 
the appeal period reflect.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3 (2007).

The Board notes that the veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims ("Court") has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2007).  If impaired 
hearing is service-connected in only one ear, the nonservice-
connected ear will be assigned a designation of Level I, for 
purposes of applying Table VII.  See 38 C.F.R. § 4.85(f) 
(2007).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment.  Under the 
provisions of 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. Under 38 C.F.R. § 4.86(b), when 
the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

A private August 2003 audiological evaluation revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
55
85
95
LEFT
N/A
45
50
95
120

Pure tone threshold levels averaged 70 decibels for the right 
ear and 78 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 76 percent in his left ear.  

The mechanical application of the Rating Schedule to the 
August 2003 VA audiometric evaluation shows that the veteran 
had level III hearing in his right ear and level V hearing in 
his left ear, which warrants a 10 percent evaluation under 
Diagnostic Code 6100.  

In November 2003, the veteran was formally evaluated by VA.  
The audiological evaluation revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
45
55
70
LEFT
N/A
35
50
90
105

Pure tone threshold levels averaged 50 decibels for the right 
ear and 70 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 84 percent in his left ear.

The mechanical application of the Rating Schedule to the 
November 2003 VA audiometric evaluation shows that the 
veteran had level II hearing in his right ear and level III 
hearing in his left ear, which warrants a noncompensable 
evaluation under Diagnostic Code 6100.

In October 2004, the veteran was formally evaluated by VA.  
The audiological evaluation revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
75
85
LEFT
N/A
50
60
100
115

Pure tone threshold levels averaged 66 decibels for the right 
ear and 81 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in his 
right ear and 64 percent in his left ear.

The mechanical application of the Rating Schedule to the 
October 2004 VA audiometric evaluation shows that the veteran 
had level VI hearing in his right ear and level VI hearing in 
his left ear, which warrants a 30 percent evaluation under 
Diagnostic Code 6100.

The March 2006 VA audiological evaluation revealed pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
65
70
85
LEFT
N/A
50
60
75
105+

Pure tone threshold levels averaged 68 decibels for the right 
ear and 73 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 62 percent in his 
right ear and 62 percent in his left ear.

The mechanical application of the Rating Schedule to the 
March 2006 VA audiometric evaluation shows that the veteran 
had level VII hearing in his right ear and level VII hearing 
in his left ear, which warrants a 40 percent evaluation under 
Diagnostic Code 6100.

Finally, the evidence does not reflect that the disability 
caused marked interference with employment, i.e., beyond that 
already contemplated in the assigned evaluation, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  As such, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an initial evaluation of 10 percent effective 
September 30, 2003, is granted.

Entitlement to an increased rating for bilateral hearing loss 
in excess of 30 percent prior to October 29, 2004, and 40 
percent prior to March 3, 2006, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


